Mr. JUSTICE WOODWARD, dissenting: The issue in this case is whether there is sufficient evidence in the record to support the decision of the trial court to suppress the evidence taken from the person of the defendant at the time of the search. As stated in the opinion of the majority, it is the duty of the appellate court to affirm the decision of the trial court unless the decision of the trial court is manifestly erroneous. In making this determination, a review must be made of the evidence elicited at the suppression hearing. There is no dispute as to what each witness testified to at the hearing as the defendant agrees that the statement of facts contained in the State’s brief is essentially correct; hence the result reached in this case involves the credibility of the witnesses and the reasonable inferences, if any, that may be drawn from their testimony. The defendant testified that while he and two friends were walking along the street, a police car pulled up and an officer got out and asked the defendant to empty his pockets; then the officer conducted a pat-down search of the defendant which resulted in a discovery of the pipe and marijuana; defendant stated that these items were not in plain view at that time. Defendant expressly denied receiving anything from his friend, Gonzales, while in the presence of Brown, a security guard. Brown testified that he was a security guard at the Del Monte cottages on August 2, 1976, at about 10 p.m. That while performing his duties as such a guard, which included making sure there was no trouble in the cottages and that there was no whiskey or marijuana in the cottages, he saw Gonzales come through the gate. He followed Gonzales to the cottage where the latter lived; Gonzales entered and Brown stood on the sidewalk outside the cottages looking through a window. At that time he saw Gonzales open his locker, reach inside the pocket of his shirt hanging in the locker and remove a plastic bag which he placed in his right pocket. He further stated that he had been employed as a police officer for 22 years and had training and experience and was able to identify the substance contained in the plastic bag as marijuana. He stated that he observed Gonzales take the plastic bag from a distance of 15 or 20 feet and that all the lights in the cottage were on at the time, the nearest light being immediately behind where Gonzales was standing. He stated that Gonzales then came out of the cottage and walked toward the gate. Brown then called the police; thereafter he observed Gonzales walk to the gate, take the bag from his pocket and hand it to the defendant. As the defendant and his two friends turned to leave, the police arrived. Brown testified that he then told police officer Combs that Gonzales had made a switch and transferred the marijuana to the defendant. He stated he had no further conversation with Officer Combs. On cross-examination Brown reiterated that Gonzales took the marijuana out of his right front pocket. He stated that he did not see how the defendant took the marijuana from Gonzales or in which pocket he put it in because Gonzales was blocking his view. Brown stated that he knew the defendant and his two friends as a result of his prior employment as a police officer. He estimated the amount of marijuana in the plastic bag as being a small amount. Officer Combs testified that when he arrived at the scene, Brown told him that he had seen the Mexican fellow pass marijuana to the defendant and that based on what Brown told him he stopped the three men and told them they were under arrest and asked them to empty their pockets. The search resulted in finding a stainless steel pipe and a plastic bag of marijuana on the defendant’s person. He stated that Brown had not described what had been passed to the defendant except that it was marijuana. On cross-examination Officer Combs admitted that he did not include in his police report that Brown told him the marijuana had been passed to the defendant. He further stated that the report contained only the notation that the Mexican subject had taken marijuana from his locker. After hearing this evidence, the State and the defense argued their respective positions and the court granted the motion to suppress the evidence, finding that the State failed to sustain its burden of proof. The record in this case shows a factual conflict in regard to the following: 1. Whether the defendant received any marijuana from Gonzales in the presence of Brown, the security guard. Testimony of the defendant and the testimony of Brown are in direct conflict on this point. 2. Whether Officer Combs was told that the defendant had possession of marijuana prior to the time he searched the defendant. Both the police officer and Brown answered this question in the affirmative. On the other hand, defendant contends that it would have been logical for Officer Combs to have stated in the police report that he had been advised of “the switch” as it was the defendant who was arrested and not Gonzales. It should be further noted that Officer Combs did include in his police report a statement that Brown advised him, when he arrived at the scene, that Gonzales had the marijuana. By the foregoing statement it is not intended that an omission in a police report be considered as a conflict in the evidence; however, in this case it is not unreasonable to consider the omission in the police report together with the statement included in the police report plus all of the other circumstances testified to by the witnesses. For instance, Brown stated that he was able to identify a small amount of marijuana in the plastic bag at a distance of 15 or 20 feet away. This is a rather remarkable determination even with the light on considering that the color of marijuana is not dissimilar to various forms of tobacco. The majority opinion states that “The question of whether or not Brown actually observed marijuana being presented to the defendant was irrelevant.” I disagree; this fact is crucial; if not true, there was never any basis to search the defendant as the “obviously reliable informant,” Brown, was found to be unreliable by the trial judge as he weighed the truthfulness of the defendant on this point as opposed to the testimony of Brown and Officer Combs. The majority opinion states that it was uncontradicted that Brown told Officer Combs that he had seen a plastic bag of marijuana passed to the defendant, however, if the trial court believed the defendant’s testimony, then Brown never saw “the switch” in the first place and his statement that he did was false. If that statement is false, it could not provide a basis for a search of the defendant. The case relied on by the majority in their discussion of the credibility of the witnesses, People v. Hampton (1973), 14 Ill. App. 3d 427, is misapplied. In that case the testimony of a police witness was discredited at trial, but the trial court, in considering all of the evidence with all the contradictions, still gave credence to much of the witness’ testimony, ultimately finding defendant guilty of possession of narcotics. The First District affirmed the trial court and held that the determination of the credibility of a witness was properly a matter for the trial court and that obviously the court chose to still believe the witness in spite of the contradictions. In the cause before us, the trial court was faced with a similar problem in determining the credibility of the witnesses. In making its determination, however, the court, unlike the Hampton trial court, chose to disbelieve the State’s witnesses and believe the defendant’s. Because the trial court was in a better position to determine credibility of the witnesses; because the record shows a proper basis for the court’s decision, I do not believe that the order entered by the trial court was manifestly erroneous. It is therefore the duty of this court to affirm the decision of the trial court, and I would so do.